 In the Matter of WESTERN ELECTRIC COMPANY, INCORPORATEDandPOINT BREEZE SUPERVISORS ASSOCIATIONCase No 5-R-2204.-Decided June 6, 1946Mr. Charles Y. Latimer,for the Board.Root, Ballantine,Harlan, Bushby,andBalmer,byMessrs.WilkieBushbyandEverett I.Willis,both of New York City ; andMr KimballPrince,of New York City; andMr. Dorsey Watkins,of Baltimore, Md.,for the Company.Wine bergandGreen, by Mr.EverettL.Buckmaster,ofBaltimore,Md., for the Union.Mr. Jerome J. Dick-ofcounsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon an amendedpetitionduly filed by PointBreezeSupervisors Asso-ciation, herein called the Union, alleging thata questionaffecting com-merce had arisen concerning the representation of employees of WesternElectricCompany, Incorporated, Point Breeze, Baltimore,Maryland,herein called the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before Earle K. Shatve,Trial Examiner. The hearing was heldat Baltimore,Maryland, on April15, 16, 17, and 18, 1946. The Company and the Union appeared andparticipated.'All parties were afforded full opportunity to be heard, toexamine andcross-examine witnesses,and to introduce evidence bearingon the issues. At the hearing, the Company moved todismissthe petitionon various grounds. For reasons stated in Sections II, III, and IV,infra,themotionto dismissisdenied. The Trial Examiner's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.All parties were afforded opportunity to file briefs with the Board.iEugene H.Wood appearedsolely for the purpose of presenting a petition, bearing 238alleged signatures of section chiefs, which stated that the signatories were opposed to repre-sentation by any union.Asked repeatedlyby the TrialExaminer if he wished to apply forleave to intervene,Wood answeredthat hedid not desire to do so.68 N. L. R. B , No 70493 494DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the entire record in the case, the Boardmakesthe following :FINDINGS OF FACTI.THE BUSINESS OF THECOMPANYWestern Electric Company, Incorporated, a New York corporationwith its principal office in New York City,is engaged in the manufac-ture,purchase, and sale of communication equipment for the BellTelephone System. Its principal manufacturing plants are located inChicago, Illinois;Kearney, New Jersey; Middle Village, New York;and Point Breeze, Baltimore, Maryland. The Company's plant at PointBreeze is solely involved in this proceeding. During the year 1945, theCompany purchased for use at its Point Breeze plant materials andsupplies exceeding $23,000,000 in value, 80 percent of which wasshipped from points outside of the State of Maryland. During the sameperiod, the Company manufactured finished products exceeding $40,-000,000 in value, substantially all of which was shipped to points outsidethe State of Maryland.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THEORGANIZATION INVOLVEDPoint Breeze Supervisors Association is an unaffiliated labor organiza-tion, admitting to membership only the Company's section chiefs?III.THE QUESTION CONCERNING REPRESENTATIONThe Company has declined to recognize the Union as the collectivebargaining representative of its section chiefs on the ground that assupervisors, they are not "employees" within the meaning of the Act.The status of supervisory personnel has been considered in a numberof cases. Both the Board3 and the courts4 have held that, in relation totheir employer, supervisors are "employees" within the meaning of2Asserting that the Unionisanassociationofemployersand not employees,since it iscomposed of section chiefs who are part of management, the Company, in support of itsmotion to dismiss, contends that the Union is not a labor organization within the meaning oftheAct. In Section III,infra,the section chiefs are found tp be "employees" within themeaning of the Act. Accordingly, we find this contention to be without merit.3Matter ofSossManufacturing Company, et al,56N. L. R. B 348,Matter of PackardMotor Car Company,61 N. L R. B. 4, and 64 N L R. B 1212;Matter of The Midland SteelProducts Company,65N. L R B. 997.4N. L. R. B. v. Armour & Co,154 F. (2) 570 (C. C. A 10, November 5, 1945);Jones &Laughlin Steel Corporation v. N.L.R. B., 146 F. (2) 833 (C. C. A 5): N L R. B. v.Skinner & Kennedy Stationery Company,113 F. (2d) 667 (C. C. A. 8). WESTERN ELECTRIC COMPANY, INCORPORATED495theAct.Accordingly, we find that the section chiefs are "employees"within the meaning of the Act.We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV,THE APPROPRIATE UNITSThe Union seeks a unit composed of all section chiefs at the Com-pany's Point Breeze plant, excluding all productionand maintenanceemployees, office and clerical employees, department heads, and all othersupervisory employees. The Company contends, however, that the sectionchiefs have greater responsibilities and duties than the supervisors in-volved in thePackardcase;" that the establishment of the unit soughtwould not effectuate the policies of the Act, and would be contrary topublic policy; and thatrecognitionof a bargaining unit of such manage-ment personnelwould destroy the usefulness of section chiefs as com-pany representatives because divided loyalties would inevitably result.The supervisory hierarchy in immediate and full-time charge of thePoint Breeze plant consists of the following:TitleNumberWorksManager ............................. ...... ..... .1Engineer of Manufacture.............. ...... ..........1Superintendents.. ... ........... . ...........10Division Chiefs ..... .....................................42DepartmentChiefs ............................. . .... ... ...112SectionChiefs ...... .. ..... . ... ........ .. ...... ......359The plant is organized into a number of small production shop unitswhich are directed by division chiefs, and are referred to as divisionalshops. These divisions are composed of departments headed by a depart-ment chief, and the departments in turn, are made up of sections directedby section chiefs.Section chiefs, the lowest level of supervisors in the plant, are in imme-diate charge of from 2 to 15 rank and file employees. Their duties consistof distributing work in their section, training and evaluating their sub-ordinates for the purposes of promotion or demotion; maintaining runningrecords of schedules, work completions and repair reports ; and keepingpersonnel records. In addition, section chiefs have the power to dischargefor cause employees with less than 6 months service in grade, andemployees with less than 2 years over-all service. They also may recom-mend the discharge of employees of more than 2 years' service. Moreover,they can transfer employees into and out of their sections. They alsomay hire new employees, provided their wages do not exceed the starting5Matter of Packard Motor Car Company,61N. L R B. 4 and 64 N.L. R. B 1212. 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDrate, subject to the "screening" of these individuals by the Company's"employment organization."Section chiefs are mainly governed in the performance of their dutiesby manufacturing department instructions issued by the Company. Theyare called upon in monthly meetings to make suggestions with respectto company policy, which may or may not be adopted by the Company.Although the section chiefs take part in collective bargaining, theirfunctions are limited to the first step in the grievance procedure outlinedin the collective bargaining agreements with various unions. On thewhole, while section chiefs do have some latitude and discretion in thesupervision of their sections and the application of company policy, itcannot be said that they actually formulate company policy.We do not find persuasive the Company's attempt to distinguish thiscase from thePackardcase on the ground that the Company is notengaged in mass production and that the Company's section chiefs haveduties, powers, and responsibilities far beyond those of supervisors inthePackardcase, and cannot therefore be classified as mere "trafficcops."As we stated inMatter of Hudson Motor Car Company,6thenature of the duties and responsibilities of supervisors is not relevant,except insofar as it bears on the question of the proper grouping ofsupervisors for bargaining purposes.InMatter of Jones & Laughlin Steel Corporation, Vesta-ShannopinCgal Division,7we discussed the purpose and policy of the Act. Wepointed out that the National Labor Relations Act was intended toencourage the practice of collective bargaining as a means of settlinglabor disputes and that this policy was as applicable to labor disputesinvolving supervisors as to those pertaining to rank and file employees.Accordingly,we find no merit in the Company's argument that theestablishment of any unit of its section chiefs is against public policyand would not effectuate the policies of the Act.Moreover, the Company's contention with respect to divided loyaltiesresulting from the recognition of a bargaining unit of section chiefswas rejected inMatter of L. A. Young Spring & Wire Corporationandcases following.8 As in those cases, we find that questions of dividedloyalty and the like are matters which must be settled by the partiesthrough their collective bargaining agreements.The unit as proposed by the Union includes section chiefs who super-vise production and maintenance employees as well as section chiefswho supervise clerical, administrative, and technical employees. Althoughthe Company has not specifically objected to the unit on this ground,6 67 N.L.R.B. 368. See alsoMatterof L. A.Young Spring& Wire Corporation,65N. L. R. B. 298.T 66 N. L.R. B. 386. See alsoMatterof L. A.YoungSprang &Wire Corporation,supra.8See e. g.Matter of Jones&Laughlin Steel Corporation,Vesta-ShannopinCoalDivision,supra. WESTERNELECTRIC COMPANY,INCORPORATED497we believe that the section chiefs who supervise production and mainte-nance employees should be included in one unit, and section chiefs whosupervise clerical, administrative and technical employees in another.These are the bargaining patterns established for rank and file em-ployees generally; they are also the form of organization which theBoard has approved for the Company's own rank and file employees.9These same patterns should be followed for the section chiefs. Accord-ingly,we shall establish two bargaining units, one for the section chiefswho supervise production and maintenance employees, and the otherfor section chiefs who supervise clerical, and administrative, and tech-nical employees.10We find that the following units of section chiefs of the Company'splant at Point Breeze, Baltimore,Maryland, are appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act:1.All section chiefs who supervise production and maintenanceemployees, excluding section chiefs who supervise clerical, administra-tive, and technical employees, all production and maintenance employees,office and clerical employees, department heads, and all other super-visory employees.2.All section chiefs who supervise clerical, administrative, andtechnical employees, excluding section chiefs who supervise productionand maintenance employees, all production, and maintenance employees,office and clerical employees, department heads, and all other supervisoryemployees.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation which hasarisen be resolved by separate elections by secret ballot among employeesin the appropriate units who were employed during the pay-roll periodimmediately preceding the date of the Direction of Elections herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representativesfor the purposes of collective bargaining with Western Electric Company,'SeeMatter of WesternElectric Company,Inc, 62 N L. R B 150510 SeeMatterof Jones & LaughlinSteel Corporation, Vesta-Shonnopsn Coal Division,supra. 498DECISIONSOF NATIONALLABOR RELATIONS BOARDIncorporated,PointBreeze,Baltimore,Maryland,electionsby secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Fifth Region, acting in thismatter as agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the units found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the United Stateswho present themselves in person at the polls, but excluding thoseemployees who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the elections, todetermine whether or not they desire to be represented by Point BreezeSupervisors Association, for the purposes of collectivebargaining.MR GERARD D. REILLY,dissenting :For the reasons stated in my dissenting opinion inMatter of PackardMotor Car Company,61 N. L. R. B. 4, I am constrained to dissent fromthe majority opinion in this case.